Exhibit 10.31

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

1. Parties, positions and employment status.

 

By the terms of this employment agreement (“Agreement”), ClubCorp USA, Inc.
(“ClubCorp”) agrees to employ you, John Beckert, in the positions of President
and Chief Executive Officer of ClubCorp and its parent ClubCorp, Inc., and in
such other senior executive positions with ClubCorp or its Affiliates that the
Chairman (“Chairman”) of the Board of Directors of ClubCorp (“Board”) may
designate for you from time to time. You will report directly to the Chairman.
This Agreement will become effective August 28, 2004 (the “Effective Date”)
subject to approval by the Board and shall thereafter supersede and replace your
Employment Agreement effective as of August 27, 2002, as subsequently amended.
At all times you will be an employee at will, which means that either you or
ClubCorp may terminate your employment at any time, with or without cause.
(Definitions of most capitalized terms appear in the final section of this
Agreement.)

 

2. Compensation.

 

(I) Retroactive to July 1, 2004, ClubCorp will pay you a base salary at the
gross biweekly rate of twenty-two thousand, one hundred-fifteen dollars and
thirty-eight cents ($22,115.38), subject to normal withholding, so that, if
annualized, your gross base salary would be five hundred seventy-five thousand
dollars ($575,000.00) (the “Base Salary”). Your Base Salary will be reviewed by
the Board at least annually and may be increased at the discretion of the Board
from time to time on or after July 1, 2005.

 

(II) Additionally, you will have the potential to earn an annual cash bonus
payment (the “Annual Bonus”) in a target amount equal to your Base Salary,
subject to normal withholding, depending on your performance against the
financial objectives set in the Senior Executive Bonus Plan. (Your Annual Bonus
could potentially exceed your Base Salary if you exceed certain goals set in
whatever plan is in effect from time to time.) The compensation worksheet,
attached as Exhibit A, describes the financial objectives of the Senior
Executive Bonus Plan currently in effect. All Senior Executive Bonus plan terms
and parameters are subject to change at the discretion of the Compensation
Committee of the Board, provided that such changes will be applied to you in a
manner no less favorable than to other ClubCorp senior executives and that they
will be communicated to you in advance of their effective date and take effect
no earlier than the start of a next compensation year.

 

(III) You will be entitled to participate in any long-term, incentive, deferred,
or similar compensation plans or arrangements, to the extent such plans or
arrangements are offered from time to time by ClubCorp, on terms and conditions
comparable to those applicable to other ClubCorp senior executives.

 

3. Stock options.

 

(I) As soon after the Effective Date as practicable, you will receive a
non-qualified stock option grant under the Stock Plan for two hundred thousand
(200,000) shares of ClubCorp, Inc. stock, with an Exercise Price of the Fair
Market Value of ClubCorp, Inc. stock as of July 1, 2004. The right to exercise
the foregoing options shall vest in increments of 20% of the total original
grant on July 1 of each subsequent year. Subject to having achieved your 2004
performance objectives which shall mean achieving one hundred percent (100%) of
ClubCorp’s 2004 plan, you will receive an additional option grant as soon as
practicable after January 1, 2005 of two hundred thousand (200,000) shares, with
an Exercise Price of the Fair Market



--------------------------------------------------------------------------------

Value of ClubCorp, Inc. stock as of January 1, 2005 and with such options to
vest in increments of 20% of the total grant on January 1 of each subsequent
year. It is intended that these grants will cause your total share ownership
including options to equal approximately 1.5% of the ClubCorp, Inc. common stock
issued and outstanding. It is not presently contemplated that any additional
options will be granted unless significant transactions cause the number of
shares outstanding of ClubCorp, Inc. common stock issued and outstanding to
materially change. Nothing in this Agreement shall limit or restrict rights you
may have had, including vesting rights, with respect to stock options awarded
prior to the Effective Date.

 

(II) If the Board should approve a restricted stock plan, you will be eligible
to convert up to one-third (1/3) of your stock options into restricted stock
with economic and vesting terms and tax consequences no less favorable than
those applicable to the underlying stock options so converted. A copy of the
prospectus, which incorporates the Stock Plan document and sample stock option
agreement is attached as Exhibit B.

 

4. Vacation.

 

You will retain any vacation time accrued but unused prior to the Effective
Date, and thereafter you will continue to accrue twenty (20) days’ vacation each
calendar year of your employment. The terms of your use and retention of accrued
vacation time will be governed by ClubCorp policies in effect from time to time.

 

5. Benefits.

 

(I) As of the Effective Date, you will be eligible to participate in all health,
life, dental and long-term disability benefits programs that ClubCorp may offer
from time to time to its other senior executives, including any medical and
dental coverage available for dependants, and in any ClubCorp investment plans
in effect from time to time for other senior executives.

 

(II) You will continue to receive, at no charge, a Board Level Associate Clubs
and Resorts membership as well as the opportunity to join a local ClubCorp club
of your choice without a requirement for the payment of an initiation fee and
without the requirement for the payment of dues during the time of your
employment.

 

(III) You will receive free parking at ClubCorp’s headquarters facility.

 

(IV) During your employment, subject to eligibility requirements and Evidence of
Insurability approval by the carrier, ClubCorp will provide, at its sole
expense, a supplemental term life insurance policy in a benefit amount of no
less than $500,000 payable to such beneficiary or beneficiaries as you may
designate.

 

6. Expense reimbursement.

 

ClubCorp will reimburse all reasonable and necessary expenses incurred by you on
behalf of ClubCorp and the Affiliates, so long as you incur and submit the
expenses in compliance with applicable ClubCorp policies and procedures. In
addition, ClubCorp will reimburse you for up to Ten Thousand Dollars ($10,000)
in legal fees incurred in connection with the review and negotiation of your
employment and stock option agreements.

 

7. Board position.

 

You will remain a Board member for the duration of your employment as
President/Chief

 

2



--------------------------------------------------------------------------------

Executive Officer. Upon the termination of your employment, whether voluntary or
involuntary, your membership on the Board will automatically terminate unless
otherwise agreed in writing with ClubCorp.

 

8. Rules, policies and procedures.

 

You agree to comply in all material respects with all reasonable rules, policies
and procedures of ClubCorp, the Affiliates and any club of which you become a
member as reflected in the ClubCorp Employee Partner Handbook and similar
written employee guidelines applicable to your position.

 

9. Termination by CIubCorp other than for Cause or Resignation with Good Reason.

 

If ClubCorp or any successor terminates your employment other than for Cause,
death or disability or if you resign your employment with Good Reason, then:

 

(I) You will receive your Base Salary for all days worked up to and including
your last date of employment and payment for any accrued but unused vacation
days pursuant to ClubCorp Policies;

 

(II) all of your unvested stock options will be automatically vested effective
on the day immediately preceding the termination date;

 

(III) contingent on your signing and delivering a general release and waiver of
claims in a form reasonably acceptable to ClubCorp and its Affiliates you will
also receive twenty-four (24) months of Base Salary and an additional amount
equal to the Annual Bonus you received in the preceding calendar year.

 

(IV) you will not be entitled to any other payments, compensation or benefits of
any sort under this Agreement or otherwise except as may be vested under the
terms of a controlling benefit plan or program. Amounts payable under this
Section 9 will be paid in the form of income continuation payments. Continuation
of Base Salary will be paid at the rate in effect at the time of your
termination. Amounts payable under this Section 9 will be made at such times and
in such manner as consistent with ClubCorp’s normal payroll practices and will
be subject to standard withholdings.

 

10. Termination by ClubCorp for Cause.

 

If ClubCorp terminates your employment with Cause, you will be entitled to
receive your Base Salary for all days worked up to and including your last date
of employment and payment for any accrued but unused vacation days according to
ClubCorp policy. You will not, however, be entitled to any prorated portion of
the Annual Bonus or any other payments, compensation or benefits of any sort
under this Agreement or otherwise except as may be vested under the terms of a
controlling benefit plan or program. All of your vested and unvested stock
options will be governed by the Stock Plan. Except as otherwise provided, all of
ClubCorp’s obligations under this Agreement will immediately cease.

 

11. Death or disability.

 

If you die or become disabled your employment will immediately cease. Disability
for purposes of this section shall mean that you qualify for benefits under
ClubCorp’s current disability benefit plan or any successor plan. Upon
termination for death or disability, you will be

 

3



--------------------------------------------------------------------------------

entitled to receive your Base Salary for all days worked up to and including
your last date of employment and payment for any accrued but unused vacation
days. You will also receive an additional amount calculated by multiplying the
amount of the Annual Bonus you received in the preceding calendar year by the
fraction of the current year completed prior to your date of termination. Except
as may be vested under the terms of a controlling benefit plan or program and as
otherwise provided herein, you will not be entitled to any other payments,
compensation or benefits of any sort under this Agreement or otherwise and all
of ClubCorp’s obligations under this Agreement will immediately cease. All of
your vested and unvested stock options will be governed by the Stock Plan.

 

12. Resignation Absent Good Reason.

 

If you voluntarily resign without Good Reason, you will be entitled to receive
your Base Salary for all days worked up to and including your last date of
employment and payment for any accrued but unused vacation days. You will not,
however, be entitled to any prorated portion of the Annual Bonus or any other
payments, compensation or benefits of any sort under this Agreement or otherwise
except as may be vested under the terms of a controlling benefit plan or
program. Except as otherwise provided, all of ClubCorp’s obligations under this
Agreement will immediately cease. All of your vested and unvested stock options
will be governed by the Stock Plan.

 

13. Change of Control.

 

(I) If there is a Change of Control of ClubCorp, all of your vested and unvested
stock options will be deemed to have automatically vested on the date
immediately prior to the date of such Change of Control.

 

(II) If any payments under this Agreement or under other plans, programs, or
agreements with ClubCorp are subject to excise tax imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended from time to time, or any
successor provision (the “Code”), ClubCorp will pay you an additional amount
(the “Gross Up”), calculated and payable as described in Exhibit C, such that
the net amount retained by you after deductions of any such excise tax and any
income and employment taxes, social security tax, excise tax, interest or
penalties imposed on such amounts paid under this section shall be equal to the
full amount of the intended payment or benefit. In the event Section 5.3 of the
Omnibus Stock Plan applies to you resulting in a reduction of a “parachute
payment” you are otherwise entitled to receive, ClubCorp will pay you a Gross Up
amount as described in Exhibit C.

 

14. Employee non-solicitation.

 

Our employees are our most important asset. As the result, for one year after
your last date of employment, regardless of the reason for the ending of your
employment, you agree not to, on behalf of yourself or any other person or
entity, solicit for hire or retain any person who was, at any time during the
last twelve months of your employment with ClubCorp or its Affiliates, employed
by ClubCorp or any Affiliate in a position at or above the level of club manager
or level nine at ClubCorp headquarters.

 

15. Confidentiality.

 

ClubCorp has provided you with substantial Confidential Information and,
hereafter, will continue to provide you with Confidential Information. ClubCorp
has invested much time, money and effort in developing this Confidential
Information, and it has helped ClubCorp

 

4



--------------------------------------------------------------------------------

become the leader in the private club and golf resort business. Our competitors
would like to be able to obtain this information without having to invest the
same time, money and effort to develop it. For that reason, it is critical that
the Confidential Information remain confidential. All Confidential Information
is the sole property of ClubCorp and its Affiliates. While employed and after
you leave your employment, you agree not to disclose or use the Confidential
Information. You also agree to return to ClubCorp immediately upon the ending of
your employment, regardless of the reason for the ending of your employment, all
of the written or recorded Confidential Information that is within your
possession or control, including all copies of it.

 

16. Inventions and works for hire.

 

You hereby irrevocably assign to ClubCorp all of your right, title and interest
in and to any and all inventions and intellectual property, of any sort that
relate in any way to ClubCorp’s or its Affiliate’s business, whether tangible or
intangible, that you may discover, develop, invent, compile or write while you
are employed by ClubCorp or its Affiliates. This provision applies regardless of
whether you discover, develop, invent, compile or write it during business hours
or on or off of ClubCorp’s or its Affiliates’ premises. You agree to take any
actions, including the execution of documents or instruments, that ClubCorp may
reasonably require to give effect to this assignment. You represent that you
currently have no rights in any inventions or intellectual property that relate
in any way to ClubCorp’s or its Affiliates’ business.

 

17. Covenant not to compete.

 

ClubCorp must protect the interests set out in the Confidentiality section of
this Agreement. In addition, ClubCorp has a significant interest in, among other
things, ensuring that you do not acquire a valuable ownership interest in
ClubCorp as the result of ClubCorp’s Stock Plan and then act in a fashion that
would assist ClubCorp’s or its Affiliates’ competitors in efforts to weaken
ClubCorp’s competitive position and, thereby, decrease the value of ownership
for other, loyal employees and former employees. As the result, in return for
ClubCorp’s providing you with the Confidential Information, and as a
precondition to your eligibility to acquire stock ownership in ClubCorp or any
Affiliate, you agree that while you are employed and for two years from your
last date of employment with ClubCorp or any Affiliate due to resignation
without Good Reason or termination for Cause, you will not, anywhere in the
United States, Europe, Asia or Australia:

 

(I) perform executive management services, in any capacity, or serve on the
board of directors for any Competitor;

 

(II) solicit or accept business from any Customer to the extent such business is
substantially similar to business solicited or accepted by ClubCorp or any
Affiliate with respect to such Customer; or

 

(III) own any interest in any Competitor, except that, when you are no longer
employed by ClubCorp or any Affiliate, you may own less than five (5) percent of
the publicly traded stock of a Competitor.

 

Notwithstanding the above, in the event that you are terminated without Cause or
resign with Good Reason, then the time period for the Non-Compete will be the
length of time during which you receive income continuation severance payments
under Section 9.

 

5



--------------------------------------------------------------------------------

18. Non-disparagement.

 

You agree that you will not, at any time during your employment or while
receiving income continuation severance payments under Section 9, say, publish
or cause to be published anything that casts ClubCorp or the Affiliates in an
unfavorable light, or that disparages or injures their good will or business
reputation; provided, however, that nothing in this Agreement will limit your
ability to make statements with respect to ClubCorp or the Affiliates in the
context of litigation to preserve or enforce your rights with respect hereto or
as may be required by process of law.

 

19. Related stock agreements and plans.

 

In the event that you breach any of your obligations under the “Employee
nonsolicitation,” “Confidentiality,” “Inventions and works for hire,” and
“Covenant not to compete” provisions of this Agreement, you agree that, upon
notice of such breach, you will retain all shares of ClubCorp stock that are
then in your possession or control or, if such shares are subsequently sold, the
proceeds from such sale, until a final determination as to such breach. In the
event of a final award of damages in ClubCorp’s favor, such award may be
satisfied, at ClubCorp’s election, by return to ClubCorp of such shares valued
at the then current value thereof (or the proceeds of such shares) to the extent
necessary to satisfy the award. Additionally, ClubCorp will be entitled to
pursue any other remedies allowed by law or in equity.

 

20. Supersedes any prior agreements.

 

This Agreement supersedes any and all other agreements or offers, either oral or
in writing, between you and ClubCorp related to the subject matter hereof. In
the event of any conflict between the terms of this Agreement and any stock
option agreement or plan, whenever entered into, the terms of this Agreement
shall control.

 

21. Amendments must be in writing.

 

Except as otherwise provided in this Agreement, no amendment or modification of
this Agreement shall be deemed effective unless and until executed in writing by
all of the parties hereto.

 

22. Texas law applies to this Agreement.

 

Because your employment could take you to any number of states or countries and
because it is important to you and ClubCorp to be able to have some certainty
that this Agreement will be applied consistently wherever you may work, ClubCorp
and you agree that the substantive law of Texas will govern this Agreement,
without giving effect to any conflict of law principles that would require the
law of another jurisdiction to apply.

 

23. Successors and Assigns.

 

This Agreement is intended to bind and inure to the benefit of and be
enforceable by you and ClubCorp and each parties’ respective heirs,
representatives, executors, successors and assigns, except that you may not
assign your duties hereunder without the consent of ClubCorp.

 

6



--------------------------------------------------------------------------------

24. Notices.

 

Any notices that either you or ClubCorp are required to give under the terms of
this Agreement may be given in writing, either by personal delivery, facsimile
or by registered or certified mail, postage prepaid with return receipt
requested. Mailed or faxed notices must be sent to the following addresses:

 

If to CIubCorp:    Mr. Robert H. Dedman, Jr.      Chairman, ClubCorp, Inc.     
3030 LBJ Freeway, Suite 700      Dallas, Texas 75234     

Phone No.: (972) 888-7380 Facsimile

No.: (972) 888-7717

If to you:    Mr. John Beckert      4920 Seneca Drive Dallas, Texas      Phone
No.: (214) 352-1601

 

Any party may change his or its address by written notice. Notices delivered
personally or by facsimile will be deemed communicated as of actual receipt.
Mailed notices will be deemed communicated as of three (3) days after proper
mailing.

 

25. Definitions used in this Agreement.

 

(I) “Affiliates”: Collectively, all ClubCorp subsidiaries and any entity in
which ClubCorp or any ClubCorp subsidiary, directly or indirectly, has a
controlling ownership interest.

 

(II) “Cause”:

 

(a) Your failure substantially to perform your reasonable, material assigned
duties hereunder, that remains uncured thirty (30) days’ after written notice of
such failure by the Chairman or the Board identifying the performance
deficiencies; or

 

(b) (i) fraud, embezzlement, or theft; (ii) conviction of a felony; (iii)
conduct that, in the reasonable judgment of the Board, subjects ClubCorp to
material public embarrassment or disrepute; (iv) willful harassment or
discrimination in violation of ClubCorp policies; or (v) any material violation
of ClubCorp policies or this Agreement; provided that, in the case of (iii) or
(v), your conduct either subjects ClubCorp to immediate, substantive damage or,
in the absence of such damage, continues after thirty (30) days’ written notice
by the Chairman or the Board identifying the violation.

 

(III) “Change of Control”: This term will have the same meaning as in the Stock
Plan.

 

(IV) “Competitor”: Any person or entity, the principal business of which is or
is intended to become the ownership, management or provision of consulting
services to three or more private clubs, golf facilities or golf resorts
anywhere in the United States, Europe, Asia or Australia in a substantially
similar manner as such business is conducted by ClubCorp or its Affiliates.

 

(V) “Confidential Information”: All trade secrets of ClubCorp and the Affiliates
and any information or item that does not qualify under applicable law as a
trade secret but to which ClubCorp or the Affiliates limit access, to any
extent, either internally or externally, including but not limited to
information and items related to plans, strategies, inventions, devices,
services, products, processes, properties, assets, customers, customer lists,
customer preferences,

 

7



--------------------------------------------------------------------------------

markets, marketing strategies, management, employees, technology, know-how,
financial conditions or prospects, employee compensation, fee information, cost
information, pricing information, business development plans and strategies,
marketing plans and strategies, instructional methodology and techniques,
computer software, specifications and code, sources of supply, products or
services, designs, analyses, drawings, photographs and reports, computer
operating systems, applications and program listings, flow charts, manuals,
documentation, databases, accounting and business methods, production
procedures, or merchandising systems. Notwithstanding the foregoing,
“Confidential Information” does not include (a) information that is or becomes
publicly available (except through disclosure by you in violation of this
Agreement or through disclosure by any other person or entity in violation of a
written agreement or common law duty, (b) information that was known to you
prior to the Start Date, and (c) information that may be required to be
disclosed by law or legal process.

 

(VII) “Customer”: Any person or entity with whom ClubCorp or any Affiliate, with
your assistance and within one year prior to your last date of employment, had,
was negotiating to have, or had taken substantial steps in furtherance of having
a contractual relationship for the ownership or management of any private club,
golf facility or golf resort.

 

(VIII) “Exercise Price”: This term will have the same meaning as in the Stock
Plan.

 

(VIII) “Fair Market Value”: This term will have the same meaning as in the Stock
Plan

 

(IX) “Good Reason”: This term will mean the occurrence of any of the following:

 

(a) a failure of ClubCorp to perform any material obligation under this
Agreement or any stock option or other agreement governing the terms and
conditions of your employment that remains uncured thirty (30) days after
written notice by you identifying such failure;

 

(b) material diminution of your title, duties, responsibilities, authority, or
base compensation, or;

 

(c) involuntary relocation of the site of your work to a location outside a 50
mile radius from ClubCorp’s current offices at 3030 LBJ Freeway in Dallas,
Texas.

 

(X). “Stock Plan”: The ClubCorp, Inc. Omnibus Stock Plan, as amended.

 

[Signatures Appear on Following Page]

 

8



--------------------------------------------------------------------------------

JOHN BECKERT

 

/s/ John A. Beckert

--------------------------------------------------------------------------------

Signature

 

John A. Beckert

--------------------------------------------------------------------------------

Printed CLUBCORP USA, INC. By:  

/s/ Robert H. Dedman, Jr.

--------------------------------------------------------------------------------

    Signature    

 

Robert H. Dedman, Jr.

--------------------------------------------------------------------------------

    Printed    

 

Chairman of the Board

--------------------------------------------------------------------------------

    Title

 

9